Citation Nr: 1828351	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  08-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


WITNESSES AT HEARING ON APPEAL 

The Spouse's wife and H.T.


ATTORNEY FOR THE BOARD

N. Sangster, Counsel



INTRODUCTION

The Veteran had active service from January 1955 to January 1975.  He died in September 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.

The Veteran's widow, I.J.B., originally applied for dependency and indemnity compensation (DIC) benefits.  She passed away in May 2012.  The widow's daughter has been substituted as the claimant in this matter to complete the processing of the widow's claim.  (She submitted a request for substitution in November 2012, within one year following the widow's death.  Eligibility to substitute was granted in December 2012 by the Regional Office (RO)).

In October 2010, the Veteran's widow and T.H. testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Subsequently, in August 2011 and February 2016, the Board remanded this appeal for additional development.


FINDINGS OF FACT

1. At the time of the Veteran's death, he did not have a service-connected disability. 

2. The probative evidence of record shows that the Veteran's cause of death was unrelated to his military service.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes she is entitled to dependency and indemnity compensation (DIC) for the cause of the Veteran's death.  The appellant contends that the Veteran's death was the result of either (1) exposure to herbicides while in service in Guam, Taiwan, or Vietnam; (2) pleurisy and nodules manifested in his lungs during his period of active service; or (3) exposure to multiple chemical based cleaners, toxic agents, and toxic jet fuel during his period of active service.  The probative evidence of record, however, precludes granting this claim.

At the outset, the Board notes that this claim was previously remanded in February 2016 because the appellant had not been fully informed of the evidence necessary to substantiate her claim as set out under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the Board remand directives instructed the agency of jurisdiction (AOJ) to send VCAA notice to the appellant, which had to include a statement of the conditions for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claim based on a non-service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Accordingly, this was accomplished in August 2017; thereby, allowing the Board to adjudicate this claim.

In order to establish service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C. § 1310   (West 2014); 38 C.F.R. § 3.312(a) (2017).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.   

A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause. 

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).  See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); see also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

In addition, VA regulations further provide that:

[s]ervice-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Here, the Veteran's Certificate of Death issued in October 2006 shows that the cause of death was respiratory failure and sepsis.  Other conditions contributing to death included severe coronary artery disease (CAD), severe chronic obstructive pulmonary disease (COPD), and lymphoma.  

The basis for denial of this claim is well-grounded in VA regulations.  The pertinent VA regulation provides that presumptive service connection based on herbicide exposure during the Vietnam Era requires "a service member's presence at some point on the landmass or the inland waters of Vietnam."  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (stating that a Veteran claiming exposure to herbicides while his Naval ship traveled near the Vietnamese coast is not entitled to the benefit of the presumptions set forth in 38 U.S.C. § 1116, which are limited to those who "served in the Republic of Vietnam").  As requested by the previous Board remand directives, the AOJ contacted the National Personnel Records Center, the United States Army and Joint Services Records Research Center and the National Archives and Records Administration in an attempt to corroborate the appellant's allegation of herbicide exposure during the Veteran's service in Guam and Taiwan.  There is, however, no official service department record or other credible evidence of record establishing that the Veteran was actually exposed to herbicides in Guam and/or Taiwan.  The list of herbicide use and test sites outside of Vietnam provided by the Department of Defense (DoD) does not include Guam.  In this case, extensive searches have been conducted in an attempt to resolve the question of whether the Veteran had actual in-service herbicide exposure, and, collectively, the results of such searches weigh against a finding of actual exposure.  As such, the Veteran is not entitled to service connection on a presumptive basis.

Although the Veteran is not entitled to presumptive service connection for herbicide exposure, he must still be considered for direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In this regard, a service treatment record (STR) dated in July 1967 showed that the Veteran reported a four day history of left sided chest pain.  The impression was viral pleurisy.  A report of medical examination dated in September 1968 revealed that the Veteran treated for pleurisy in July 1967 while at the Anderson Air Force Base in Guam.  He was said to have responded well to conservative treatment.  A STR dated in May 1969 reflected that the Veteran reported sharp right sided chest pain, which would increase with cough, laughing, and deep inspiration.  The impression was pleurisy.  Additionally, a STR dated in April 1970 showed that the Veteran reported a two week history of chest and back pain.  A chest X-ray was normal.  The impression was muscle strain.  Based on this evidence, VA medical opinions were obtained to shed more light on the relationship on the Veteran's cause of death and active service, if any. 

In a March 2012 medical opinion, the examiner was unsure whether there was confirmation that the Veteran was exposed to herbicides.  He, therefore, offered two different opinions.  He surmised that if the Veteran was exposed to Agent Orange on service, then his CAD and his Non-Hodgkin's lymphoma were certainly related to his time in service since they are both on the presumptive service connection list.  However, the examiner stated that he did not see a correlation between the Veteran's occasional chest pains and episodes of pleurisy that occurred while he was in the service and his death.  Instead, he explained that the Veteran's episodes of pleurisy were happened as a result of either trauma or, sickness since there was no evidence to suggest these conditions were caused by his exposures to chemical based cleaners, toxic agents and jet fuel.  Alternatively, if the Veteran was not exposed to herbicides/Agent Orange, then the conditions he suffered were not related to his time in service.  The examiner concluded that pleurisy and occasional chest pain complaints in service were not disabilities but acute conditions, which resolved.  

Another medical opinion was obtained in March 2015.  The examiner opined that it was less likely as not the Veteran's respiratory failure, CAD and COPD listed as underlying and contributing causes of the Veteran's death were incurred in or caused by in-service manifestations of pleurisy and intermittent chest pain that occurred in July 1967.  In reaching this conclusion, the examiner explained that pleurisy is a viral infection of the outside lining of the lung and is not a symptom of nor does it lead to COPD or CAD.  In addition, the examiner observed that the Veteran was treated for chest pain in April 1970, which was diagnosed as a muscle strain.  The examiner stated that there was no evidence the Veteran had any type of CAD or COPD during his 20 years of active duty.  The examiner further opined that it was less likely as not the Veteran's respiratory failure, sepsis, CAD, COPD or lymphoma were etiologically related to the Veteran's period of active service, to include the asserted exposure to multiple chemical based cleaners, toxic agents, and jet fuel in his capacity as jet engine mechanic.  

Moreover, the examiner stated that exposure to multiple chemical based cleaners, toxic agents, and jet fuel were not known or recognized causes of the Veteran's respiratory failure, sepsis, CAD, COPD, or lymphoma.  Instead, the examiner indicated that the Veteran's COPD (leading to the respiratory failure) were mostly caused by his heavy smoking.  Additionally, citing to medical literature, the examiner explained that CAD is related to a combination of major risk factors, including the Veteran's strong family history of CAD, being a male and older.  While the examiner stated that etiology of the Veteran's sepsis, in his case, was unclear, an acute infection of blood was not caused by any of the above exposures.  Nevertheless, the examiner stated that the Veteran's lymphoma was not known to be caused by the above exposures.  Instead, the examiner commented that the only recognized chemical cause was pesticides and since the Veteran was not exposed to Agent Orange according to his records, his cause of death, therefore, was not related to service.

The Board notes that the Veteran submitted a copy of prior October 2005 Board decision that awarded service connection for diabetes mellitus based upon herbicide exposure in Guam.  This prior Board decision does not provide persuasive support for the appellant's appeal.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, as different evidence in the case of another veteran may have resulted in the grant of service connection, the prior Board decision does not compel the conclusion that the facts in this case warrant an award of service connection.  In this regard, the Board notes that the October 2005 Board decision awarding service connection for diabetes mellitus based upon herbicide exposure in Guam pre-dates the DoD's official report from December 2006 indicating that there was no Agent Orange spraying, testing, storage, or usage at Anderson AFB in Guam.  As the DoD has not established that Agent Orange was used in Guam or Taiwan during the period of the Veteran's service, the Board cannot concede herbicide exposure based on any service in Guam and/or Taiwan.

In short, based on the above, neither presumed nor actual in-service exposure to herbicides, to include Agent Orange, is warranted or shown.  Since the Veteran's presumed or actual exposure to herbicides in service has not been shown by competent evidence, the Board does not reach the additional direct service connection question of the relationship (nexus) between the Veteran's lung cancer and service. 

Based on the foregoing, the weight of the competent and credible evidence establishes no relationship between the Veteran's cause of death, lung cancer, and active service, including no credible evidence of chronic symptoms of lung cancer in service, of lung cancer to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of lung cancer since service. As such, the Board finds that a preponderance of the evidence is against service connection for respiratory disorder, sepsis, CAD, COPD and lymphoma on a direct basis, including presumptively as chronic diseases and based on exposure to herbicides in service.
For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the cause of the Veteran's death was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein. Further, the Board finds that the weight of the evidence demonstrates that no service-connected disability caused or substantially contributed to the Veteran's death, especially since he did not have a service-connected disability at the time of his death.  Therefore, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


